PER CURIAM.
Joseph Johnson filed this mandamus petition challenging the district court’s denial of his motion for expungement of a criminal record relating to a criminal complaint, which alleged that Johnson made a false statement to the Department of the Interior. Wfiiere there is another available remedy, mandamus relief is not available. In re Beard, 811 F.2d 818, 826 (4th Cir.1987). Mandamus relief is not a substitute for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979). Johnson could have challenged the denial of his motion by filing an appeal. Accordingly, we deny Johnson’s motion to proceed in forma pauperis and his petition for mandamus relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.